


110 HRES 1337 IH: Condemning the decision by the Government

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1337
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Schiff (for
			 himself, Mr. Conyers,
			 Mr. Doolittle,
			 Mr. Dreier,
			 Mr. Fattah,
			 Ms. Tsongas, and
			 Mr. Hinchey) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the decision by the Government
		  of Zimbabwe to hold the run-off presidential election on June 27,
		  2008.
	
	
		Whereas President Robert Mugabe, leader of the Zimbabwe
			 African National Union-Patriotic Front (ZANU–PF), has controlled Zimbabwe for
			 the past 28 years;
		Whereas since 1998 Zimbabwe’s economic output has
			 decreased 40 percent and its unemployment is estimated at more than 80
			 percent;
		Whereas deteriorating social, economic, and political
			 conditions within the country have caused approximately 3,000,000 citizens to
			 leave Zimbabwe and seek refuge in neighboring nations;
		Whereas according to the Zimbabwe Election
			 Commission (ZEC), Morgan Tsvangirai, leader of the Movement for Democratic
			 Change (MDC) won 47.8 percent of the vote during the presidential elections on
			 March 29, 2008, and President Mugabe won 43.2 percent;
		Whereas according to the ZEC, since neither candidate won
			 over 50 percent, a runoff was declared;
		Whereas President Mugabe made statements
			 declaring his refusal to step down regardless of the March 2008 or runoff
			 election results;
		Whereas over 900 people have been tortured and 87
			 confirmed dead since the announcement of a second round of elections;
		Whereas over 300 persons from the MDC have been arrested
			 and detained since the first round of elections;
		Whereas the escalating violence and resistance from the
			 ZANU–PF has forced Tsvangirai to pull out of the race and seek refuge at the
			 Dutch embassy;
		Whereas the death toll, violence, and instability in
			 Zimbabwe only continue to intensify;
		Whereas United Nations Secretary-General Ban Ki-moon has
			 asked Zimbabwe to postpone its run-off elections stating that a vote during the
			 current conditions would lack all legitimacy;
		Whereas during the second round of
			 elections on June 27, 2008, many Zimbabweans were forced to go to the polls
			 after being intimidated and threatened by militia forces;
		Whereas Tsvangirai spoke out against the
			 elections and encouraged his supporters to vote only if their lives were in
			 danger;
		Whereas news agencies such as CNN were
			 barred from entering Zimbabwe and reporting on the second round of
			 elections;
		Whereas, on June 29, 2008, in a sham
			 proceeding, Robert Mugabe was sworn in as President of the Republic of Zimbabwe
			 having declared himself the winner of the run-off election;
		Whereas since the second round of elections
			 over 500 Zimbabweans have been forced to take refuge at foreign embassies and
			 it has been estimated that 20 more MDC supporters have been killed;
		Whereas opposition leaders, international
			 observers and heads of state, including United States President George W. Bush,
			 have denounced the results of the election calling it a “sham”;
		Whereas the G8 leaders have spoken out
			 against the violence in Zimbabwe and have decided to impose targeted sanctions
			 against members of the Zimbabwean Government who are “responsible for
			 violence”;
		Whereas the African Union (AU) and Southern
			 African Development Community (SADC) have been engaged in efforts to help end
			 the violence in Zimbabwe by appointing a mediator and contributing other
			 resources, including election observers;
		Whereas G8 leaders have called for a
			 special United Nations Security Council envoy to report on the situation in
			 Zimbabwe and help mediate along with Thabo Mbeki, the SADC appointed
			 mediator;
		Whereas President Mugabe is in violation of
			 his obligation to the AU, breaking several of the principles outlined in
			 article 3 and article 4 of the AU’s Constitutive Act; and
		Whereas Zimbabwean citizens, especially as
			 members of the AU, have a right to democratic freedoms, fundamental human
			 rights, good governance, and a just rule of law: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns the decision by the Government of
			 Zimbabwe to hold the run-off presidential election on June 27, 2008;
			(2)states that in the
			 absence of a free and fair vote in a run-off election, the legitimacy of the
			 Mugabe regime has been so seriously undermined that Robert Mugabe must step
			 down;
			(3)stands ready to work with the President of
			 the United States and the international community to enhance United States
			 political, diplomatic, and economic sanctions against the government of Robert
			 Mugabe;
			(4)calls upon the
			 Government of Zimbabwe to engage in dialogue with the leadership of the
			 Movement for Democratic Change for the purpose of forming an interim government
			 of national unity that will work to schedule a new presidential election as
			 soon as practicable;
			(5)calls upon the
			 Government of Zimbabwe to allow full and unrestricted access for international
			 humanitarian organizations and human rights monitors and to take all necessary
			 steps to ensure their safety and their ability to operate without
			 hindrance;
			(6)calls upon the
			 Government of Zimbabwe to ensure full and unrestricted access for international
			 journalists and to take all necessary steps to ensure the safety of
			 international and local journalists and their ability to operate without
			 hindrance;
			(7)calls upon the
			 African Union, consistent with its charter, to take immediate steps to sanction
			 politically, diplomatically, and economically the government of Robert
			 Mugabe;
			(8)calls upon the
			 Southern African Development Community, consistent with its charter, to take
			 immediate steps to sanction politically, diplomatically, and economically the
			 government of Robert Mugabe;
			(9)urges the Government of the Republic of
			 South Africa to press the government of Robert Mugabe to engage in dialogue
			 with the leadership of the Movement for Democratic Change for the purpose of
			 forming an interim government of national unity that will work to schedule a
			 new presidential election as soon as practicable; and
			(10)calls upon the
			 United Nations Security Council to take immediate steps to end the violence in
			 Zimbabwe, impose an immediate arms embargo on Zimbabwe, and press the
			 government of Robert Mugabe to engage in dialogue with the leadership of the
			 Movement for Democratic Change for the purpose of forming an interim government
			 of national unity that will work to schedule a new presidential election as
			 soon as practicable.
			
